                    Case 2:18-mc-00098-RSL Document 2 Filed 10/05/18 Page 1 of 2




 1

 2

 3

 4

 5

 6                                                 THE HONORABLE

 7
                                   UNITED STATES DISTRICT COURT
 8                                WESTERN DISTRICT OF WASHINGTON
                                         SEATTLE DIVISION
 9
     MALDEN TRANSPORTATION, INC., et                  Miscellaneous Action No. 2:18-mc-00098-RSL
10   al.,
                                                      [Underlying Action: No. 16-cv-12538-NMG
11                        Plaintiffs,                 consolidated with:
                                                      C.A. No. 1:16-cv-12651-NMG;
12            v.                                      C.A. No. 1:17-cv-10142-NMG;
                                                      C.A. No. 1:17-cv-10180-NMG;
13   UBER TECHNOLOGIES, INC.,                         C.A. No. 1:17-cv-10316-NMG;
                                                      C.A. No. 1:17-cv-10598-NMG; and
14                        Defendants.                 C.A. No. 1:17-cv-10586-NMG (D. Mass)]
15                                                    DEFENDANT UBER TECHNOLOGIES, INC.’S
                                                      CORPORATE DISCLOSURE STATEMENT
16
                                                      NOTE ON MOTION CALENDAR: October 26, 2018
17

18            Pursuant to Rule 7.1 of the Federal Rules of Civil Procedure and LCR 7.1(a), Defendant
19
     Uber Technologies, Inc., by its undersigned counsel, states that it is a privately held corporation
20
     with no parent companies or publicly held corporations that own 10 percent or more of its stock.
21

22

23

24

25

26

     UBER’S CORPORATE DISCLOSURE STATEMENT                                                              C OOLEY LLP
                                                        1.                         1700 S EVENTH A VENUE , S UITE 1900
     MISCELLANEOUS ACTION NO.                                                               S EATTLE , WA 98101-1355
     188356205 v1                                                                                      (206) 452-8700
                    Case 2:18-mc-00098-RSL Document 2 Filed 10/05/18 Page 2 of 2




 1   Dated:           October 5, 2018           Respectfully submitted,

 2                                              /s/ Jeffrey D. Lombard
                                                Christopher B. Durbin (41159)
 3                                              Jeffrey D. Lombard (50260)
                                                Cooley LLP
 4                                              1700 Seventh Avenue, Suite 1900
                                                Seattle, WA 98101-1355
 5                                              Telephone: (206) 452-8700
                                                Fax: (206) 452-8800
 6                                              Email: cdurbin@cooley.com
                                                Email: jlombard@cooley.com
 7
                                                Michael N. Sheetz (Not Admitted)
 8                                              Adam S. Gershenson (Not Admitted)
                                                Timothy W. Cook (Not Admitted)
 9                                              Cooley LLP
                                                500 Boylston Street
10                                              Boston, MA 02116
                                                Tel.: (617) 937-2300
11                                              Fax: (617) 937-2400
                                                msheetz@cooley.com
12                                              agershenson@cooley.com
                                                tcook@cooley.com
13
                                                Beatriz Mejia (Not Admitted)
14                                              Cooley LLP
                                                101 California Street, 5th Floor
15                                              San Francisco, CA 94111
                                                Tel: (415) 693-2000
16                                              Fax: (415) 693-2222
                                                mejiab@cooley.com
17
                                                Attorneys for Defendants
18                                              Uber Technologies, Inc., and Raiser, LLC
19

20

21

22

23

24

25

26

     UBER’S CORPORATE DISCLOSURE STATEMENT                                                          C OOLEY LLP
                                                   2.                          1700 S EVENTH A VENUE , S UITE 1900
     MISCELLANEOUS ACTION NO.                                                           S EATTLE , WA 98101-1355
     188356205 v1                                                                                  (206) 452-8700
